I respectfully dissent and would reverse the trial court's judgment based upon the appellant's seventh assignment of error. I believe the juvenile division abused its discretion in exercising jurisdiction over the paternity issues while the *Page 598 
same issues were technically pending before the general division. See Knowlton Co. v. Knowlton (1992), 63 Ohio St.3d 677,590 N.E.2d 1219.
While the dismissal entry from the 1984 Ross County Court of Common Pleas General Division case is not in the record, a copy of the settlement agreement is. The juvenile division referee specifically found that the parties in the prior case had consented to a voluntary dismissal with prejudice upon the general division's approval of the agreement. The referee also found, and the settlement agreement specifically states, that it is not effective until approved by the general division.
Accordingly, neither the settlement agreement nor the dismissal was effective. Because the dismissal was implicitly conditioned upon approval of the settlement agreement, the General Division maintained ongoing jurisdiction over the bastardy/paternity action. I would reverse the judgment of the trial court on this basis alone without reaching the other assignments of error.